WHATLEY, Judge.
Spirit Lake Properties, Inc., and Tripp Investments, Inc., filed this petition for writ of certiorari, seeking review of a trial court order compelling them to submit to an accounting. We quash the order because it was entered without providing the petitioners with notice or an opportunity to be heard on the matter.
Keith Watson filed a motion for an accounting on March 1, 2002. Thereafter, the trial court entered an order granting *1044the motion on March 5, 2002, without conducting a hearing on the motion. In addition, there was no notice to the petitioners that this motion was being considered. As a result, the trial court’s order departs from the essential requirements of law and the harm caused by the order cannot be effectively cured by an appeal at the conclusion of the proceedings. See Guerin v. Caiazza, 111 So.2d 1217 (Fla. 5th DCA 2001); see also Collier Anesthesia, P.A. v. Worden, 726 So.2d 342 (Fla. 2d DCA 1999).
Accordingly, we grant certiorari and quash the order requiring an accounting and production of records.
ALTENBERND and STRINGER, JJ., Concur.